                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

EDDIE ALEXANDER BANKS,

            Plaintiff,

v.                                    Case No:    2:19-cv-755-FtM-29NPM

MIKE POMPEO, LAUREL M. LEE,
WILLIAM BARR, ASHLEY MOODY,
CARMINE    MARCENO,    GENE
SPAULDING,    and    JOSIAH
SHIBLY,

            Defendants.


                                OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #11), filed

December 11, 2019, recommending that plaintiff’s Affidavit of

Indigency   (Doc.   #2)    be    denied,   and   the    action   be    dismissed.

Plaintiff filed a document in response (Doc. #12) on December 20,

2019, which is construed as his objections.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.                     28 U.S.C. §

636(b)(1); United States v. Powell, 628 F.3d 1254, 1256 (11th Cir.

2010).   A district judge “shall make a de novo determination of

those portions of the report or specified proposed findings or

recommendations     to    which    objection     is    made.”    28     U.S.C.   §
636(b)(1).      See also United States v. Farias-Gonzalez, 556 F.3d

1181, 1184 n.1 (11th Cir. 2009).           This requires that the district

judge “give fresh consideration to those issues to which specific

objection has been made by a party.”            Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990)(quoting H.R. 1609,

94th   Cong.,   §   2   (1976)).     The    district   judge   reviews   legal

conclusions de novo, even in the absence of an objection.                 See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994).

       Plaintiff initiated the case with a “Notice of Motion and

Motion to Intervene Admiralty or Maritime Within the Meaning of

Rule 9(h) with an Injunction” under the title of “Treaty”.               (Doc.

#1.)   Defendants are public officials of either the United States

or the State of Florida.      The Magistrate Judge found the document,

construed    as     a   Complaint,     to     be   “wholly     insubstantial,

unintelligible, and frivolous”, and therefore found that allowing

any amendment would be futile.             Indeed the construed objections

do not directly address why a claim for relief has been stated, or

that any viable claim could be stated, but rather states that the

Magistrate Judge has “no contract with regard to [his] business

other then [sic] your oath of office and fiduciary duty. . . . You

are my guest.”      (Doc. #12, p. 1.)        After a careful and complete

review of the findings and recommendations, as well as the record




                                     - 2 -
in this case, the Court agrees with the Report and Recommendation

of the Magistrate Judge and will overrule the construed objections.

     Accordingly, it is now

     ORDERED:

     1. The Report and Recommendation (Doc. #11) is hereby adopted

and the findings incorporated herein.

     2. Plaintiff's construed objections (Doc. #12) are overruled.

     3. Plaintiff’s Affidavit of Indigency (Doc. #2) is denied.

     3. The case is dismissed without prejudice.   The Clerk shall

enter judgment accordingly, terminate all pending motions, and

close the file.

     DONE and ORDERED at Fort Myers, Florida, this      30th   day

of December, 2019.




Copies:
All Parties of Record




                              - 3 -
